Title: To George Washington from Joseph Jones, 31 May 1781
From: Jones, Joseph
To: Washington, George


                        
                            My dear Sr
                            Phila. 31st May 1781
                        
                        I am this moment Conformed that Mr Rutlige is going to Head Quarters and have stolen out of Congress to give
                            you a few lines to impress upon you the necessity of taking some immediate step for the succour of the southern Departmt.
                            The Marquis’s Letters will inform you of his situation and will of itself without being enforced by me shew the distress
                            that must soon fall upon our State if not speedily succoured—For some days I have waited with impatience to hear from you
                            not doubting your anxiety for the southern States had determined you to measures for their support as far as you have the
                            means in your Power. This expectation and an opinion entertained that you must be fully informed of the late intelligence
                            from Europe has delayed my writing to mention those matters. The proposed mediation of the Imperial Court cannot be
                            declined by the belligerent Powers although delayed by France and Spain for a Short time to know the dispositions of the
                            States. The most powerfull exertions are necessary not only to give weight to the Negociations of our plenipotentiary but
                            to recover our lost territory to prevent the difficulties of the proposition of uti possidetis—Congress are giving the
                            necessary communications to the States and are endeavouring to stimulate them to emulation at this conjuncture which more
                            than ever calls for our own exertions in consequence of our disappointment from France—The need for money though will it is
                            to be hoped enable us to do something beyond what it would otherwise be in our power to effect—Virga receiving so little
                            aid from the North occassions many of her Citizens in their Letters to the Delegates to insinuate that as they are at ease
                            and in safety they care not for the southern States—This notion is but too prevalent and is of dangerous tendency to
                            slacken the efforts of the people and more readily dispose them to submission. I hope Your deliberations with Ct
                            Rochambeau have determined  relinquishing the Idea of a certain Conquest for the present and shew yourself in Virginia
                            where I think you Name and presence wod be of infinite service—but my dear Sr I mention these things with the utmost
                            deference to your own Judgment and feelings which I am sure are equally touched with my own for the distress of numbers in
                            Virga and as prompt to relieve them as any person on Earth and I am satisfied will do so as far as in your power
                            consistent with the general welfare. We have before us a proposition for sending aid of Militia from this State and
                            Maryland but of all assistances these are the worst and wod avoid them if there was a prospect of more effectual support.
                            Supplies of Arms are gone on and geting ready to go on but these have been greatly delayed for want of money, the weight
                            that defeats every exertion. Adieu. Yr aff. hum. Servt
                        
                            Jos. Jones

                        
                    